Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Phelps on 02 May 2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1 has been canceled.
Claim 2: line 1, “claim 1” has been changed to --claim 13--.
Claim 3: line 1, “claim 1” has been changed to --claim 13--.
Claim 4: line 1, “claim 1” has been changed to --claim 13--.
Claim 5: line 1, “claim 1” has been changed to --claim 13--.
Claim 6: line 1, “claim 1” has been changed to --claim 13--.
Claim 7: line 1, “claim 1” has been changed to --claim 13--.
Claim 8: line 1, “claim 1” has been changed to --claim 13--.
Claim 9: line 1, “claim 1” has been changed to --claim 13--.
Claim 10: line 1, “claim 1” has been changed to --claim 13--.
Claim 12: line 1, “claim 1” has been changed to --claim 13--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

An aircraft landing gear comprising: a bogie beam; a shock strut coupled to the bogie beam by a bogie pivot pin, and a bearing assembly coupled to the bogie beam and the shock strut, the bearing assembly comprising: a first element having: an inner race, and a first bearing surface, a second element, pivotable relative to the first element about a first axis, the second element comprising: an outer race, and a second bearing surface, which is configured to cooperate with the first bearing surface to form a plain bearing, and a roller element disposed between the inner race and the outer race to form a rolling bearing, wherein the inner race and the outer race are arcuate and subtend an angle of less than 360° about the first axis.

None of the prior art of record disclose the combination of limitations as required by the claim.  Specifically, while certain features such as the bearing assembly details can be found in the prior art, none of the references disclose these features long with the landing gear structure.  There would be no motivation to provide a bearing with all the details claimed in an aircraft landing gear as required other than impermissible hindsight reconstruction. Furthermore, the bearings disclosed having the features claimed are intended for continuous rotary motion, while the bearing of a land gear between the bogie beam and the strut are reciprocating bearings.  Thus, the advantages of the bearing of the prior art would be destroyed by placing them in a reciprocating device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656